                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                       MDL No. 2187

Susan Larson v. Covidien plc, et al.                          2:13-cv-10833

                     MEMORANDUM OPINION AND ORDER

      Pending is Defendants’ Motion to Dismiss, filed on August 20, 2019, by the

remaining defendants in this case: Covidien plc, Covidien LLC, Covidien, Inc., and

Sofradim Corp. [ECF No. 22]. These defendants cite to plaintiff’s failure to timely

serve a Plaintiff Fact Sheet (“PFS”) and expert disclosure in violation of the court’s

Pretrial Orders. Plaintiff has not responded to the motion.

      The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for failure to provide a PFS and expert disclosures in compliance with the

court’s previous orders.

      Therefore, the court ORDERS that Defendants’ Motion to Dismiss [ECF No.

22] is GRANTED in part to the extent these defendants seek dismissal and DENIED

insofar as these defendants seek dismissal with prejudice. The court ORDERS that

the case is dismissed without prejudice and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record.

                                       ENTER:       September 12, 2019
